 



Exhibit 10.11
EXECUTION COPY
INTERCREDITOR AND MASTER COLLECTION ACCOUNT AGREEMENT
     INTERCREDITOR AND MASTER COLLECTION ACCOUNT AGREEMENT, dated as of
December 7, 2006 (the “Agreement”) among,
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the Collateral
Custodian under the Wachovia Warehouse Agreement, the Trust Collateral Agent
under the Existing Securitizations, the Indenture Trustee under the Existing
Indentures and the Master Collection Account Agent under this Agreement (“Wells
Fargo”),
WACHOVIA CAPITAL MARKETS, LLC, in its capacity as the Administrative Agent under
the Wachovia Warehouse Agreement (“Wachovia Warehouse Collateral Agent”),
DRIVE CONSUMER USA INC. (“Drive”),
DRIVE WAREHOUSE LP (“Drive Warehouse”),
DRIVE RECEIVABLES CORP. 6, DRIVE RECEIVABLES CORP. 7, DRIVE RECEIVABLES CORP. 8,
DRIVE RECEIVABLES CORP. 9, DRIVE RECEIVABLES CORP. 10, DRIVE RECEIVABLES CORP.
11 and DRIVE RECEIVABLES CORP. 12 (each a “Seller” and collectively the
“Existing Sellers”),
DRIVE AUTO RECEIVABLES TRUST 2003-2, DRIVE AUTO RECEIVABLES TRUST 2004-1, DRIVE
AUTO RECEIVABLES TRUST 2005-1, DRIVE AUTO RECEIVABLES TRUST 2005-2, DRIVE AUTO
RECEIVABLES TRUST 2005-3, DRIVE AUTO RECEIVABLES TRUST 2006-1 AND DRIVE AUTO
RECEIVABLES TRUST 2006-2, (each a “Trust” or an “Issuer” and collectively the
“Existing Trusts” or the “Existing Issuers”),
MBIA INSURANCE CORPORATION, in its capacity as the Class A Insurer under the
MBIA Securitizations (“MBIA”), and
FINANCIAL SECURITY ASSURANCE INC., in its capacity the Class A Insurer under the
FSA Securitizations (“FSA”).
RECITALS
     WHEREAS, Drive is primarily engaged in the business of originating and/or
servicing retail installment contracts for new and used motor vehicles
(collectively, the “Contracts”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, Drive has sold and anticipates selling Contracts to Drive
Warehouse pursuant to the Warehouse Master Purchase Agreement;
     WHEREAS, Drive Warehouse finances under the Wachovia Warehouse Agreement
the purchase of Contracts from Drive pursuant to which Drive Warehouse has
granted to the Wachovia Warehouse Collateral Agent a security interest in such
Contracts and the collections thereon for the benefit of the Lenders and the
Investors under the Wachovia Warehouse Agreement;
     WHEREAS, Drive Warehouse distributed to Drive, Drive has contributed to the
Sellers and the Sellers have sold portfolios of Contracts to the Trusts under
the Securitizations and the Trusts have granted to the Indenture Trustee a
security interest in such Contracts and the collections thereon for the benefit
of the Class A Insurers, the Account Party, the Reserve Account Letter of Credit
Bank and the Noteholders (as defined in each Securitization), as their
respective interests may appear;
     WHEREAS, payments with respect to all of the Contracts owned by Drive,
Drive Warehouse and the Trusts (“Remittances”) are deposited into the Master
Collection Account and distributed to the various Collection Accounts;
     WHEREAS, the parties hereto have agreed that the Master Collection Account
Agent shall be appointed as their agent to hold Remittances deposited into the
Master Collection Account pending distribution to the Collection Account for the
Transaction which owns the related Contract, and the Master Collection Account
Agent has agreed to act as such; and
     WHEREAS, the parties hereto desire to enter into this Agreement to
delineate the rights and obligations of the parties hereto with respect to
Remittances.
     NOW, THEREFORE, in consideration of the recitals set forth above and the
mutual covenants contained herein, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
     “Accession Agreement” means an Accession Agreement in the form of Exhibit A
attached hereto.
     “Applicable Servicer” has the meaning set forth in Section 2.4 hereof.
     “Business Day” means any day other than (a) a Saturday or a Sunday or (b) a
day on which a Class A Insurer is closed or (c) banking institutions or trust
companies located in the states of Delaware, Minnesota, Texas or the City of New
York are authorized or obligated by law, executive order, or governmental decree
to be closed.
     “Class A Insurers” means FSA, MBIA and any other insurer designated as a
“Class A Insurer” in an Accession Agreement.

2



--------------------------------------------------------------------------------



 



     “Collection Account” means the collateral or collection account established
for each Transaction.
     “Drive Entities” means Drive and Drive Warehouse.
     “Drive 2003-2 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of July 1, 2003, among
Drive Auto Receivables Trust 2003-2, as Issuer, Drive Consumer USA Inc.
(successor to BoS (USA) Inc.), as Sponsor, Drive Receivables Corp. 6, as Seller,
Drive Consumer USA Inc. (successor to Drive Financial Services LP), as Master
Servicer, Wells Fargo Bank, National Association (formerly Wells Fargo Bank
Minnesota, National Association), in its capacity as Indenture Trustee and Trust
Collateral Agent, and Wells Fargo Servicing Solutions, LLC, in its capacity as
Back-up Servicer, as it may from time to time be amended, supplemented or
otherwise modified in accordance with the terms thereof and the other
transaction documents related thereto.
     “Drive 2003-2 Indenture” means the Indenture dated as of July 1, 2003
between Drive Auto Receivables Trust 2003-2, as Issuer, and Wells Fargo Bank,
National Association (formerly Wells Fargo Bank Minnesota, National
Association), in its capacity as Indenture Trustee.
     “Drive 2004-1 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of June 1, 2004, among
Drive Auto Receivables Trust 2005-1, as Issuer, Drive Consumer USA Inc.
(successor to BoS (USA) Inc.), as Sponsor, Drive Receivables Corp. 7, as Seller,
Drive Consumer USA Inc. (successor to Drive Financial Services LP), as Master
Servicer, Wells Fargo Bank, National Association, in its capacity as Indenture
Trustee and Trust Collateral Agent, and Wells Fargo Servicing Solutions, LLC, in
its capacity as Back-up Servicer, as it may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof and the
other transaction documents related thereto.
     “Drive 2004-1 Indenture” means the Indenture dated as of June 1, 2004
between Drive Auto Receivables Trust 2004-1, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.
     “Drive 2005-1 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of February 1, 2005,
among Drive Auto Receivables Trust 2005-1, as Issuer, Drive Consumer USA Inc.
(successor to BoS (USA) Inc.), as Sponsor, Drive Receivables Corp. 8, as Seller,
Drive Consumer USA Inc. (successor to Drive Financial Services LP), as Master
Servicer, Wells Fargo Bank, National Association, in its capacity as Indenture
Trustee, Trust Collateral Agent and Back-up Servicer, as it may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof and the other transaction documents related thereto.
     “Drive 2005-1 Indenture” means the Indenture dated as of February 1, 2005
between Drive Auto Receivables Trust 2005-1, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.

3



--------------------------------------------------------------------------------



 



     “Drive 2005-2 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of June 1, 2005, among
Drive Auto Receivables Trust 2005-2, as Issuer, Drive Consumer USA Inc.
(successor to BoS (USA) Inc.), as Sponsor, Drive Receivables Corp. 9, as Seller,
Drive Consumer USA Inc. (successor to Drive Financial Services LP), as Master
Servicer, Wells Fargo Bank, National Association, in its capacity as Indenture
Trustee, Trust Collateral Agent and Back-up Servicer, as it may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof and the other transaction documents related thereto.
     “Drive 2005-2 Indenture” means the Indenture dated as of June 1, 2005
between Drive Auto Receivables Trust 2005-2, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.
     “Drive 2005-3 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of December 1, 2005,
among Drive Auto Receivables Trust 2005-3, as Issuer, Drive Receivables Corp.
10, as Seller, Drive Consumer USA Inc. (successor to Drive Financial Services
LP), as Master Servicer, Wells Fargo Bank, National Association, in its capacity
as Indenture Trustee, Trust Collateral Agent and Back-up Servicer, as it may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof and the other transaction documents related thereto.
     “Drive 2005-3 Indenture” means the Indenture dated as of December 1, 2005
between Drive Auto Receivables Trust 2005-3, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.
     “Drive 2006-1 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of June 21, 2006, among
Drive Auto Receivables Trust 2006-1, as Issuer, Drive Receivables Corp. 11, as
Seller, Drive Consumer USA Inc. (successor to Drive Financial Services LP), as
Master Servicer, Wells Fargo Bank, National Association, in its capacity as
Indenture Trustee, Trust Collateral Agent and Back-up Servicer, as it may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms thereof and the other transaction documents related thereto.
     “Drive 2006-1 Indenture” means the Indenture dated as of June 21, 2006
between Drive Auto Receivables Trust 2006-1, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.
     “Drive 2006-2 Securitization” means the securitization transaction
described in the Sale and Servicing Agreement, dated as of October 25, 2006,
among Drive Auto Receivables Trust 2006-2, as Issuer, Drive Receivables Corp.
12, as Seller, Drive Consumer USA Inc. (successor to Drive Financial Services
LP), as Master Servicer, Wells Fargo Bank, National Association, in its capacity
as Indenture Trustee, Trust Collateral Agent and Back-up Servicer, as it may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof and the other transaction documents related thereto.

4



--------------------------------------------------------------------------------



 



     “Drive 2006-2 Indenture” means the Indenture dated as of October 25, 23006
between Drive Auto Receivables Trust 200-2, as Issuer, and Wells Fargo Bank,
National Association, in its capacity as Indenture Trustee.
     “Eligible Account” shall mean either (A) a segregated trust account or
accounts maintained with an institution whose deposits are insured by Federal
Deposit Insurance Corporation (“FDIC”), the unsecured and uncollateralized long
term debt obligations of which institution shall be rated AA- or higher by S&P
and Aa2 or higher by Moody’s and in the highest short term rating category by
each of the Rating Agencies, and that is (i) a federal savings and loan
association duly organized, validly existing and in good standing under the
federal banking laws, (ii) an institution duly organized, validly existing and
in good standing under the applicable banking laws of any state, (iii) a
national banking association duly organized, validly existing and in good
standing under the federal banking laws, (iv) a principal subsidiary of a bank
holding company, or (v) approved in writing by FSA and MBIA and each of the
Rating Agencies or (B) a chartered depository institution acceptable to each
Rating Agency, MBIA and FSA, having capital and surplus of not less than
$100,000,000, acting in its fiduciary capacity.
     “Existing Indentures” means the (a) the Drive 2003-2 Indenture, (b) the
Drive 2004-1 Indenture, (c) the Drive 2005-1 Indenture, (d) the Drive 2005-2
Indenture, (e) the Drive 2005-3 Indenture, (f) the Drive 2006-1 Indenture and
(g) the Drive 2006-2 Indenture.
     “Existing Sellers” means (a) Drive Receivables Corp. 6, (b) Drive
Receivables Corp. 7, (c) Drive Receivables Corp. 8, (d) Drive Receivables Corp.
9, (e) Drive Receivables Corp. 10, (f) Drive Receivables Corp. 11 and (g) Drive
Receivables Corp. 12.
     “Existing Securitizations” means the (a) the Drive 2003-2 Securitization,
(b) the Drive 2004-1 Securitization, (c) the Drive 2005-1 Securitization,
(d) the Drive 2005-2 Securitization, (e) the Drive 2005-3 Securitization,
(f) the Drive 2006-1 Securitization and (g) the Drive 2006-2 Securitization.
     “Existing Trusts” means (a) Drive Auto Receivables Trust 2003-2, (b) Drive
Auto Receivables Trust 2004-1, (c) Drive Auto Receivables Trust 2005-1,
(d) Drive Auto Receivables Trust 2005-2, and (e) Drive Auto Receivables Trust
2005-3, (f) Drive Auto Receivables Trust 2006-1 and (g) Drive Auto Receivables
Trust 2006-2.
     “FSA Indenture” means the Drive 2005-3 Indenture and the Drive 2006-1
Indenture and any other indenture designated as a “FSA Indenture” in an
Accession Agreement.
     “FSA Securitization” means the Drive 2005-3 Securitization and the Drive
2006-1 Securitization and any other securitization transaction designated as a
“FSA Securitization” in an Accession Agreement.
     “Improper Remittances” has the meaning set forth in Section 2.2 hereof.
     “Indenture Trustee” means Wells Fargo in its capacity as Indenture Trustee
under the Indentures.

5



--------------------------------------------------------------------------------



 



     “Indentures” means (a) the Drive 2003-2 Indenture, (b) the Drive 2004-1
Indenture, (c) the Drive 2005-1 Indenture, (d) the Drive 2005-2 Indenture,
(e) the Drive 2005-3 Indenture, (f) the Drive 2006-1 Indenture, (g) the Drive
2006-2 Indenture and (h) any other indenture designated as an “Indenture” in an
Accession Agreement.
     “Master Collection Account” means Account No. 0291118693 at Wells Fargo
Bank, National Association, titled “Drive Master Collection Account –Wells Fargo
Bank, National Association, as Master Collection Account Agent for the Secured
Parties”.
     “Master Collection Account Agent” means Wells Fargo Bank, National
Association.
     “MBIA Indentures” means (a) the Drive 2003-2 Indenture, (b) the Drive
2004-1 Indenture, (c) the Drive 2005-1 Indenture, (d) the Drive 2005-2
Indenture, (e) the Drive 2006-2 Indenture and (f) any other indenture designated
as a “MBIA Indenture” in an Accession Agreement.
     “MBIA Securitizations” means (a) the Drive 2003-2 Securitization, (b) the
Drive 2004-1 Securitization, (c) the Drive 2005-1 Securitization, (d) the Drive
2005-2 Securitization, (e) the Drive 2006-2 Securitization and (f) any other
securitization transaction designated as a “MBIA Securitization” in an Accession
Agreement.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Other Party” means (a) any Other Secured Party and (b) any other Seller,
Trust or Class A Insurer designated as such in an Accession Agreement and who
becomes a party to this Agreement by executing an Accession Agreement.
     “Other Secured Party” means any other secured party designated as a
“Secured Party” in an Accession Agreement and who becomes a party to this
Agreement by executing an Accession Agreement.
     “Rating Agencies” means, collectively, Moody’s, S&P and any successors
thereof. If such organization or successor is no longer in existence, “Rating
Agency” shall be such nationally recognized statistical rating organization or
other comparable Person designated by FSA and MBIA, notice of which shall be
given to Drive, the Master Collection Account Agent and the Trustee.
     “Remittances” has the meaning set forth in the Recitals hereto.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Secured Parties” means the Indenture Trustee, the Wachovia Warehouse
Collateral Agent, the Class A Insurers and any Other Secured Party.
     “Securitizations” means (a) the Drive 2003-2 Securitization, (b) the Drive
2004-1 Securitization, (c) the Drive 2005-1 Securitization, (d) the Drive 2005-2
Securitization, (e) the

6



--------------------------------------------------------------------------------



 



Drive 2005-3 Securitization, (f) the Drive 2006-1 Securitization, (g) the Drive
2006-2 Securitization and (h) any other securitization transaction designated as
a “Securitization” in an Accession Agreement.
     “Sellers” means (a) Drive Receivables Corp. 6, (b) Drive Receivables Corp.
7, (c) Drive Receivables Corp. 8, (d) Drive Receivables Corp. 9, (e) Drive
Receivables Corp. 10, (f) Drive Receivables Corp. 11, (g) Drive Receivables
Corp. 12 and (h) any other entity designated as a “Seller” in an Accession
Agreement.
     “Successor Servicer” has the meaning set forth in Section 2.4 hereof.
     “Transactions” means the Wachovia Warehouse Agreement, the Securitizations
and any other transaction designated as a “Transaction” in an Accession
Agreement.
     “Transaction Documents” means with respect to a Transaction, any applicable
loan agreements, security agreements, sale and servicing agreements, pooling and
servicing agreements, trust agreements, indentures and purchase agreements,
together with any other related documents that govern the Transaction.
     “Trusts” means (a) Drive Auto Receivables Trust 2003-2, (b) Drive Auto
Receivables Trust 2004-1, (c) Drive Auto Receivables Trust 2005-1, (d) Drive
Auto Receivables Trust 2005-2, (e) Drive Auto Receivables Trust 2005-3,
(f) Drive Auto Receivables Trust 2006-1, (g) Drive Auto Receivables Trust 2006-2
and (h) any other statutory trust designated as a “Trust” in an Accession
Agreement.
     “Warehouse Master Purchase Agreement” means the First Amended and Restated
Purchase Agreement dated as of June 8, 2006 between Drive Consumer USA Inc.
(successor to Drive Financial Services LP and Drive Warehouse LP, as it may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms thereof.
     “Wachovia Warehouse Agreement” means the Second Amended and Restated
Warehouse Agreement, dated as of December 7, 2006 among Drive Warehouse LP, a
Delaware limited partnership, as borrower, Drive Consumer USA, Inc., an Illinois
corporation (as successor to Drive Financial Services LP), as servicer, the
Lenders from time to time parties thereto, the Agents for the Lender Groups (as
defined therein) from time to time parties thereto, Wachovia Capital Markets,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders and the Agents and as collateral agent for the Secured Parties (as
defined therein), and Wells Fargo Bank, National Association, a national banking
association, as collateral custodian and as the backup servicer, as it may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms thereof.
ARTICLE II.
INTERCREDITOR PROVISIONS
     2.1 Each of the Drive Entities hereby acknowledges that with respect to
Contracts it has sold, distributed, contributed or pledged (i) it has received
due consideration for the sale,

7



--------------------------------------------------------------------------------



 



distribution, contribution or pledge of such Contracts, (ii) it has no right,
title or interest in and to any such Contracts or any Remittances with respect
to Contracts sold, distributed or contributed (including any Remittances
delivered and/or deposited in the Clearing Account, the Master Collection
Account or any other account of any Drive Entity), subject to the right to
receive payment for performance of its obligations as Servicer or Master
Servicer of the Contracts in accordance with the priority of payments set forth
in the related Transaction Documents, (iii) Remittances on such Contracts shall
not be subject to any deduction or setoff by any Drive Entity, subject to the
right to receive payment for performance of its obligations as Servicer or
Master Servicer of the Contracts in accordance with the priority of payments set
forth in the related Transaction Documents, and (iv) it shall not at any time in
the future assert an interest in such Contracts or the Remittances with respect
to such Contracts.
     2.2 Each of the Secured Parties hereby acknowledges that each only has
rights to Remittances in respect of the Contracts (i) with respect to the
Indenture Trustee for each Securitization, pledged to the Indenture Trustee
pursuant to the Indenture for such Securitization and evidenced on the
applicable receivable schedules relating to such Securitization (ii) with
respect to FSA for each FSA Securitization, pledged to the Indenture Trustee for
such FSA Securitization pursuant to the FSA Indenture for such FSA
Securitization and evidenced on the applicable receivable schedules relating
thereto; (iii) with respect to MBIA for each MBIA Securitization, pledged to the
Indenture Trustee pursuant to the MBIA Indenture for such MBIA Securitization
and evidenced on the applicable receivable schedules relating thereto; (iv) with
respect to the Wachovia Warehouse Collateral Agent, pledged to the Wachovia
Warehouse Collateral Agent pursuant to the Wachovia Warehouse Agreement and
evidenced on the applicable receivable schedules relating thereto; and (v) with
respect to any Other Secured Party for a Transaction, pledged to such Other
Secured Party pursuant to a Transaction Document for such Transaction and
evidenced on the applicable receivable schedules relating thereto. Each of the
Secured Parties hereby agrees that if it acquires custody, control or possession
of any Remittances in respect of Contracts other than those listed with respect
to it in (i), (ii), (iii), (iv), or (v) of the preceding sentence, as applicable
(such Remittances, “Improper Remittances”), then such party shall promptly turn
over Improper Remittances to the appropriate party following receipt of a
written request and accounting acceptable to the party receiving such request
provided, that if any third party asserts a right to any Improper Remittances,
no party shall be obligated to turn over Improper Remittances in any manner
contrary to a court order. Until such time as the provisions of the immediately
preceding sentence have been complied with, the party holding Improper
Remittances shall be deemed to hold such Improper Remittances in trust for the
parties entitled thereto hereunder.
     2.3 The Secured Parties hereby appoint the Master Collection Account Agent,
and the Master Collection Account Agent hereby accepts its appointment, to act
as agent for the Secured Parties, and their respective successors and assigns,
for the purpose of performing its obligations under this Agreement. The Master
Collection Account Agent agrees to hold all funds deposited to the Master
Collection Account in trust for the Secured Parties.
     2.4 All Remittances received shall be deposited into the Master Collection
Account. The Master Collection Account Agent agrees to cause amounts deposited
into the Master Collection Account to be distributed to the Collection Account
for the applicable Transaction pursuant to instructions from (i) Drive, if
Drive, is acting as servicer with respect to a

8



--------------------------------------------------------------------------------



 



Transaction, or (ii) a successor servicer that has been appointed to replace
Drive with respect to a Transaction (each a “Successor Servicer,” and together
with Drive, the “Applicable Servicer”).
     2.5 Notwithstanding anything to the contrary in this Agreement but in
furtherance hereof, upon the commencement of a case under the United States
Bankruptcy Code by or against any Drive Entity: (i) this Agreement shall remain
in full force and effect and enforceable pursuant to its terms in accordance
with section 510(a) of the United States Bankruptcy Code, and all references
herein to such Drive Entity shall be deemed to apply to such entity as debtor in
possession and to any trustee in bankruptcy for the estate of such entity; and
(ii) each Secured Party shall retain its right to vote its claims and act in any
such case under the United States Bankruptcy Code (including the right to vote
to accept or reject any plan of reorganization or liquidation), and hereby
agrees not to take any action or vote in any way so as to contest (x) the
validity or enforceability of this Agreement, (y) the validity, priority or
enforceability of the liens, mortgages, assignments and security interests
granted in respect of the Contracts, and (z) the relative rights and duties of
the Secured Parties and the Drive Entities granted and/or established herein or
in any of the underlying transaction documents with respect to such liens,
mortgages, assignments, and security interests.
ARTICLE III.
ESTABLISHMENT OF MASTER COLLECTION ACCOUNT
     3.1 The Master Collection Account shall be an Eligible Account. If the
Master Collection Account shall cease to be an Eligible Account, the Applicable
Servicer shall, with the consent of the Class A Insurers, within five
(5) Business Days, move the Master Collection Account to another institution so
that the Master Collection Account meets the definition of Eligible Account.
     3.2 No withdrawals may be made of funds in the Master Collection Account
except as directed by the Applicable Servicer.
     3.3 The Secured Parties will ultimately be entitled to receive
distributions of amounts released from the Master Collection Account. It is
intended by the parties hereto that funds deposited into the Master Collection
Account shall constitute property held in trust by the Master Collection Account
Agent for the benefit of the Secured Parties, and that such funds and any
property rights appurtenant thereto shall vest in the Secured Parties upon
deposit therein.
     3.4 The Master Collection Account Agent agrees to (i) maintain the Master
Collection Account at Sixth Street and Marquette Avenue, MAC #9311-161,
Minneapolis, Minnesota 55479 or such other address as may be approved by the
Secured Parties and (ii) take delivery of all records and documents relating
thereto at its offices within the State of Minnesota. The Master Collection
Account Agent shall keep all funds and related documentation in its possession
separate and apart from all other property that it is holding in its possession
and from its own general assets and shall maintain accurate records pertaining
to the Master Collection Account in such a manner as shall enable the Secured
Parties to verify the accuracy of such record keeping. The Master Collection
Account Agent’s books and records shall at all times show that the Master
Collection Account is held by the Master Collection Account Agent as

9



--------------------------------------------------------------------------------



 



agent of the Secured Parties and is not the property of the Master Collection
Account Agent. The Master Collection Account Agent shall promptly report to each
Secured Party any failure on its part to hold the Master Collection Account as
provided in this Section 3.8 and shall promptly take appropriate action to
remedy any such failure. The Master Collection Account Agent shall permit each
of the Secured Parties or their respective duly authorized representatives,
attorneys, auditors or designees, to inspect the Master Collection Account at
such reasonable times during normal business hours as any such Secured Party may
reasonably request upon not less than one Business Day’s prior written notice.
The costs and expenses associated with any such inspection will be paid by the
party making such inspection.
     3.5 All deposits made into the Master Collection Account shall be held as
cash items in the deposit account.
     3.6 The Master Collection Account Agent is prohibited to use or set off any
funds in the Master Collection Account for its fees and expenses or for any
other amounts owed to it.
ARTICLE IV.
MISCELLANEOUS
     4.1 This Agreement may be executed in any number of counterparts, each of
which shall be deemed the original.
     4.2 All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given to the addressee if mailed, by
first-class registered mail, postage prepaid service, confirmed facsimile
transmission, or a nationally recognized express courier, as follows:

10



--------------------------------------------------------------------------------



 



     
To FSA:
  Financial Security Assurance Inc.
31 West 52nd Street
New York, NY 10019
Attention: Senior Vice President, Transaction
Oversight Department

          (with a copy to the General Counsel)

Re: Drive Auto Receivables Trusts
Telephone No.: (212) 826-0100
Facsimile:   (212) 339-3518
                    (212) 339-3529
 
   
 
  (In each case in which notice or other communication to the Insurer refers to
an Event of Default, a claim on the Policy or with respect to which failure on
the part of the Insurer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication should also be
sent to the attention of each of the general counsel and the Insurer and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)
 
   
To MBIA
  113 King Street
 
  Armonk, New York 10504
 
  Attn: Insured Portfolio Management — SF
 
  Re: Drive Auto Receivables Trusts
 
  Facsimile: (914) 765-3810

11



--------------------------------------------------------------------------------



 



     
To WFB:
  Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/
     Asset Backed Administration
     Drive Auto Receivables Trusts
Telephone No.: (612) 667-8058
Facsimile: (612) 667-3464
 
   
To the Wachovia Warehouse Collateral Agent:
  Wachovia Capital Markets, LLC
One Wachovia Center — 10th Floor
NC 0610
301 S. College Street
Charlotte, NC 28288
Attention: Justin Zakocs
Facsimile: (704) 715-8184
 
   
To an Existing Trust:
  [Name of Trust]
c/o U.S. Bank Trust National Association, as Owner Trustee
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Sterling Correia
Telephone No.: (302) 552-3104
Facsimile: (302) 552-3129
 
   
To an Existing Seller:
  [Name of Seller]
8585 North Stemmons Freeway, Suite 1100-N
Dallas, TX 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570

12



--------------------------------------------------------------------------------



 



     
To Drive:
  Drive Consumer USA Inc.
 
  8585 North Stemmons Freeway, Suite 1100-N
Dallas, TX 75247
 
  Attention: Jim Moore
 
  Telephone No.: (214) 237-3530
 
  Facsimile: (214) 237-3570
 
   
To Drive Warehouse
  Drive Warehouse LP
 
  8585 North Stemmons Freeway, Suite 1100-N
 
  Dallas, TX 75247
 
  Attention: Jim Moore
 
  Telephone No.: (214) 237-3530
 
  Facsimile: (214) 237-3570
 
   
To any Other Party:
  The address for such Other Party set forth in the
 
  Accession Agreement for such Other Party

Any such demand, notice or communication hereunder shall be deemed to have been
received on the date delivered to or received at the premises of the addressee
as evidenced by the date noted on the return receipt, facsimile transmission
confirmation or an express courier’s delivery confirmation, as applicable.
     4.3 All rights of the Secured Parties under this Agreement may be assigned
by such party upon written notice to the other parties to this Agreement.
     4.4 THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS
AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
     4.5 The Master Collection Account Agent undertakes to perform only such
duties and obligations as are specifically set forth in this Agreement, it being
expressly understood by the parties hereto that there are no implied duties or
obligations under this Agreement. Neither the Master Collection Account Agent
nor any of its officers, directors, employees or agents shall be liable,
directly or indirectly, for any damages or expenses arising out of the services
performed under this Agreement other than damages that result from the gross
negligence or willful misconduct of it or them. In no event will the Master
Collection Account Agent or any of its officers, directors, employees or agents
be liable for any consequential, indirect or special damages.
     4.6 The Master Collection Account Agent shall not be liable for any error
of judgment, or for any act done or step taken or omitted by it in good faith,
or for any mistakes of fact or law; provided, however, that the Master
Collection Account Agent shall be liable for its own negligence, bad faith or
willful misconduct.

13



--------------------------------------------------------------------------------



 



     4.7 The Master Collection Account Agent may rely on and shall be protected
in acting in good faith upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it which in good faith it
believes to be genuine and which has been signed by the proper party or parties.
     4.8 No amendment or waiver of any provision of this Agreement nor consent
to any departure therefrom shall in any event be effective unless the same shall
be in writing and signed by all the parties hereto, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     4.9 Each party hereto covenants and agrees that it will not institute
against any of the Trusts, any of the Sellers or Drive Warehouse any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Securitizations.
     4.10 Other than as specifically set forth in this Agreement, the Master
Collection Account Agent shall have no obligation to supervise, verify, monitor
or administer the performance of any Applicable Servicer or its instructions to
the Master Collection Account Agent and shall have no liability for any action
taken or omitted by any Applicable Servicer. The duties and obligations of the
Master Collection Account Agent shall be determined solely by the express
provisions of this Agreement, and no implied covenants or obligations shall be
read into this Agreement against the Master Collection Account Agent.
     4.11 In the event the Master Collection Account Agent or any other party
hereto shall be served by a third party with any type of levy, attachment, writ
or garnishment with respect to any amounts in the Master Collection Account, or
in the event a third party shall institute any court proceeding by which any
amount in the Master Collection Account shall be required to be delivered
otherwise than in accordance with the provisions of this Agreement, the party
that received such service shall immediately deliver or cause to be delivered to
the other parties hereto copies of all court papers, orders, documents and other
materials concerning such proceedings. The Master Collection Account Agent shall
continue to hold and maintain all amounts in the Master Collection Account
received by it pursuant to the provisions of this Agreement pending an order of
a court of competent jurisdiction permitting or directing disposition thereof.
Upon final determination of such court, the Master Collection Account Agent
shall dispose of such amounts held by it as directed by such determination or,
if no such determination is made, in accordance with the provisions of this
Agreement.
     4.12 The Master Collection Account Agent shall be entitled to reimbursement
for all reasonable out-of-pocket expenses (including the reasonable fees and
out-of-pocket expenses of counsel) incurred by the Master Collection Account
Agent in connection with its duties hereunder. All of such out-of-pocket
expenses shall be payable by the Drive Entities as a joint and severable
obligation.
     4.13 The Drive Entitles agree to jointly and severally indemnify and hold
the Master Collection Account Agent, its officers, directors, employees and
agents harmless against any and all losses, liabilities, damages, fees
(including reasonable attorneys’ fees), costs and expenses that may be imposed
or incurred by or assessed against it or them, in the absence of its or their

14



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct or otherwise failing to perform
materially in accordance with this Agreement, that arises out of the services
performed by it or them under this Agreement or any action taken or not taken by
it or them in accordance with this Agreement.
     4.14 Each Applicable Servicer shall indemnify and hold the Master
Collection Account Agent harmless against any claim asserted by any third party
against the Master Collection Account Agent due to any act or omission of such
Applicable Servicer.
[remainder of page intentionally left blank]
15

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the Collateral
Custodian under the Wachovia Warehouse Agreement, the Trust Collateral Agent
under the Existing Securitizations, the Indenture Trustee under the Existing
Indentures and the Master Collection Account Agent under this Agreement

         
By:
  /s/ Edna Barber    
 
 
 
   
Name:
  Edna Barber    
Title:
  Assistant Vice President    

WACHOVIA CAPITAL MARKETS, LLC, in its capacity as the Administrative Agent under
the Wachovia Warehouse Agreement

         
By:
  /s/ Timothy MacPhail    
 
 
 
   
Name:
  Timothy MacPhail    
Title:
  Vice President    

DRIVE CONSUMER USA INC.

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE WAREHOUSE LP
By: Drive Warehouse GP LLC, its General Partner

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

Signature Page
To
Intercreditor and Master Account Collection Agreement

 



--------------------------------------------------------------------------------



 



DRIVE RECEIVABLES CORP. 6

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE RECEIVABLES CORP. 7

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE RECEIVABLES CORP. 8

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE RECEIVABLES CORP. 9

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE RECEIVABLES CORP. 10

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE RECEIVABLES CORP. 11

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

Signature Page
To
Intercreditor Agreement and Master Account Collection Agreement

 



--------------------------------------------------------------------------------



 



DRIVE RECEIVABLES CORP. 12

         
By:
  /s/ Jim W. Moore    
 
 
 
   
Name:
  Jim W. Moore    
Title:
  Vice President    

DRIVE. AUTO RECEIVABLES TRUST 2003-2
By: U.S. Bank Trust National Association (successor in
interest to Wachovia Bank of Delaware, National
Association), not in its individual capacity but solely as
Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

DRIVE AUTO RECEIVABLES TRUST 2004-1
By: U.S. Bank Trust National Association (successor in
interest to Wachovia Bank of Delaware, National
Association), not in its individual capacity but solely as
Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

DRIVE AUTO RECEIVABLES TRUST 2005-1
By: U.S. Bank Trust National Association (successor in
interest to Wachovia Bank of Delaware, National
Association), not in its individual capacity but solely as
Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

Signature Page
To
Intercreditor Agreement and Master Account Collection Agreement

 



--------------------------------------------------------------------------------



 



DRIVE AUTO RECEIVABLES TRUST 2005-2
By: U.S. Bank Trust National Association (successor in
interest to Wachovia Bank of Delaware, National
Association), not in its individual capacity but solely as
Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

DRIVE AUTO RECEIVABLES TRUST 2005-3
By: U.S. Bank Trust National Association (successor in
interest to Wachovia Bank of Delaware, National
Association), not in its individual capacity but solely as
Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

DRIVE AUTO RECEIVABLES TRUST 2006-1
By: U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

DRIVE AUTO RECEIVABLES TRUST 2006-2
By: U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee

         
By:
  /s/ Sterling C. Correia    
 
 
 
   
Name:
  Sterling C. Correia    
Title:
  Vice President    

Signature Page
To
Intercreditor Agreement and Master Account Collection Agreement

 



--------------------------------------------------------------------------------



 



FINANCIAL SECURITY ASSURANCE INC.

         
By:
  /s/ Errol Uhr    
 
 
 
   
Name:
  Errol Uhr    
Title:
  Managing Director    

MBIA INSURANCE CORPORATION

         
By:
  /s/ Cathleen M. Murray    
 
 
 
   
Name:
  Cathleen M. Murray    
Title:
  Vice President    

Signature Page
To
Intercreditor Agreement and Master Account Collection Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACCESSION AGREEMENT
     Reference is hereby made to the INTERCREDITOR AND MASTER COLLECTION ACCOUNT
AGREEMENT, dated as of November 30, 2006 (the “Agreement”) among,
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the Collateral
Custodian under the Wachovia Warehouse Agreement, the Trust Collateral Agent
under the Existing Securitizations, the Indenture Trustee under the Existing
Indentures and the Master Collection Account Agent under this Agreement (“Wells
Fargo”),
WACHOVIA CAPITAL MARKETS, LLC, in its capacity as the Administrative Agent under
the Wachovia Warehouse Agreement (“Wachovia Warehouse Collateral Agent”),
DRIVE CONSUMER USA INC. (“Drive”),
DRIVE WAREHOUSE LP (“Drive Warehouse”),
DRIVE RECEIVABLES CORP. 6, DRIVE RECEIVABLES CORP. 7, DRIVE RECEIVABLES CORP. 8,
DRIVE RECEIVABLES CORP. 9, DRIVE RECEIVABLES CORP. 10, DRIVE RECEIVABLES CORP.
11 and DRIVE RECEIVABLES CORP. 12 (each a “Seller” and collectively the
“Existing Sellers”),
DRIVE AUTO RECEIVABLES TRUST 2003-2, DRIVE AUTO RECEIVABLES TRUST 2004-1, DRIVE
AUTO RECEIVABLES TRUST 2005-1, DRIVE AUTO RECEIVABLES TRUST 2005-2, DRIVE AUTO
RECEIVABLES TRUST 2005-3, DRIVE AUTO RECEIVABLES TRUST 2006-1 AND DRIVE AUTO
RECEIVABLES TRUST 2006-2, (each a “Trust” or an “Issuer” and collectively the
“Existing Trusts” or the “Existing Issuers”),
MBIA INSURANCE CORPORATION, in its capacity as the Class A Insurer under the
MBIA Securitizations (“MBIA”), and
FINANCIAL SECURITY ASSURANCE INC., in its capacity the Class A Insurer under the
FSA Securitizations (“FSA”).
     Unless otherwise defined herein, or the context otherwise requires,
capitalized terms used in this Accession Agreement have the meanings ascribed
thereto in the Agreement. This is an Accession Agreement and is being entered
into pursuant to the Agreement.
     1. The undersigned Other Party is [a Secured Party] [a Trust] [a Seller] [a
Class A Insurer] and hereby:

A-1



--------------------------------------------------------------------------------



 



     (a) acknowledges and confirms that it has received a copy of the Agreement
and the exhibits thereto;
     (b) agrees to be bound by the terms and conditions set forth in the
Agreement as if it were an original signatory thereto; and
     (c) advises each of the parties to the Agreement of the following with
respect to the Other Party for purposes of the Agreement:
     Name of Other Party:
     Address of Other Party:
     Description of Securitization or other Transaction:
     Designations under the Agreement:
     IN WITNESS WHEREOF, the Other Party has executed this Accession Agreement
as of the                     day of                     ,
200                    .
[OTHER PARTY]

         
By:
       
Name:
 
 
   
Title:
       

A-2